Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146622 & (9)(10)(11)                                                                                    Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  SUZANNE HASLIP, Attorney in Fact for                                                                               Justices
  GERALDINE HUSK,
           Plaintiff-Appellee,
  v                                                                SC: 146622
                                                                   COA: 313729
                                                                   Oakland CC: 2011-123524-NH
  BOTSFORD CONTINUING CARE
  CORPORATION and ZIEGER HEALTH
  CARE CORPORATION,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the motions to waive stay requirement and for immediate
  consideration are GRANTED. The application for leave to appeal the January 18, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay is DENIED.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2013                       _________________________________________
         s0305                                                                Clerk